Citation Nr: 1208370	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-15 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to April 1975.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2009 administrative decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, found that the appellant was not the surviving spouse of the Veteran.  Jurisdiction over the appellant's claim was subsequently transferred to the RO in Roanoke, Virginia.

In June 2011, the Board remanded this matter to schedule the appellant for a Board hearing before a Veterans Law Judge at the RO by videoconference.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her February 2010 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  In September 2011, she was notified that her Board hearing had been scheduled on October 24, 2011.  She failed to appear for this hearing.  

In a letter dated October 18, 2011, which was received by the Board subsequent to the date of the hearing, the appellant stated that a hearing had been scheduled for the Veteran, but that he was unable to appear because he had died.  She explained that although she would have liked to attend the hearing, she was unable to travel to 
the RO in Roanoke, Virginia because she did not have the money or transportation to do so and required overnight lodging.  She wished to be scheduled for a new hearing.  She also reported the the representative for the local Virginia Department of Veterans Services representative did not work on cases like hers and she asked who would help her and where she should file her claims.  This request for additional information should be addressed by the RO/AMC.  

The Board finds good cause for the prior failure to appear, and grants the motion to reschedule the hearing.  38 C.F.R. § 20.702(c) (2011).  Accordingly, this case must be remanded to afford the appellant the requested hearing.  38 C.F.R. § 20.700 (2011).

Accordingly, the case is REMANDED for the following action:

After providing the Virginia Department of Veterans Services a copy of this Remand, provide additional information to the appellant regarding other representation options available to her.  

Schedule the appellant for a Board hearing before a Veterans Law Judge by videoconference at an appropriate location most proximate to the appellant's location.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

